Van Dusen, J.,
The will gave $1 to Louis Reckner, $600 to Harry Reckner, and the residue to the Baptist Orphanage and the Baptist Home for Aged Women, in equal shares. A codicil to the will reads:
“I have changed my Will. I leave to my Brother, Louis Reckner, $1000. dollars. And I leave to my Brother, Harry Reckner, $1000. dollars out of that sum of money that I have willed to the Crippled little children and the Aged of the Baptist home.”
Testatrix first says that she has changed her will. Then she- gives Louis $1,000. It is to be inferred that this is a change rather than an addition. If, then, she intended the legacy for Harry to be a change and not an addition, she would naturally give Harry $1,000 in the same language and stop there. Instead she says Harry’s legacy is to come out of the sum “willed to the Crippled little children and the Aged of the Baptist Home”, that is to say, out of the residue, as it already existed under the will. It appears to have been her intention not to disturb the $600 which she had already taken out in calculating the residue.
The exceptions are dismissed, and the adjudication is confirmed absolutely.